IN THE SUPREME COURT OF THE STATE OF DELAWARE

 WILLIAM S. SELLS,                        §
                                          §
       Defendant Below,                   §   No. 275, 2018
       Appellant,                         §
                                          §   Court Below—Superior Court
       v.                                 §   of the State of Delaware
                                          §
 STATE OF DELAWARE,                       §   Cr. ID Nos. 1108023648 (K),
                                          §   1109005261 (K)
       Plaintiff Below,                   §
       Appellee.                          §

                          Submitted: June 4, 2018
                          Decided:   June 11, 2018

Before STRINE, Chief Justice; SEITZ and TRAYNOR, Justices.

                                      ORDER

      This 11th day of June 2018, upon consideration of the notice to show cause

and the appellant’s response, it appears to the Court that:

      (1)    On May 24, 2018, the appellant, William S. Sells, filed a notice of

appeal from a Superior Court order, dated and docketed on April 23, 2018, denying

his first motion for postconviction relief from his guilty plea and sentence. Under

Supreme Court Rule 6(a)(iv), a timely notice of appeal should have been filed on or

before May 23, 2018. The Senior Court Clerk issued a notice directing Sells to show

cause why this appeal should not be dismissed as untimely filed under Supreme

Court Rule 6. In his response to the notice to show cause, Sells states that he mailed

the notice of appeal on May 21, 2018, before the expiration of the time to appeal.
       (2)    Time is a jurisdictional requirement.1 A notice of appeal must be

received by the Office of the Clerk of this Court within the applicable time period in

order to be effective.2 This Court has never adopted a prison mailbox rule.3 An

appellant’s pro se status does not excuse a failure to comply strictly with the

jurisdictional requirements of Supreme Court Rule 6.4 Unless an appellant can

demonstrate that the failure to file a timely notice of appeal is attributable to court-

related personnel, an untimely appeal cannot be considered.5

       (3)    The record does not reflect that Sells’ failure to file a timely notice of

appeal is attributable to court-related personnel. Prison personnel and postal workers

are not court-related personnel.6 Consequently, this case does not fall within the

exception to the general rule that mandates the timely filing of a notice of appeal.

This appeal must be dismissed.

       NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rule 29(b),

that this appeal is DISMISSED.


                                            BY THE COURT:

                                            /s/ Gary F. Traynor
                                            Justice


1
  Carr v. State, 554 A.2d 778, 779 (Del. 1989).
2
  Supr. Ct. R. 10(a).
3
  Smith v. State, 47 A.3d 481, 486-87 (Del. 2012).
4
  Id.
5
  Bey v. State, 402 A.2d 362, 363 (Del. 1979).
6
  Kreider v. State, 2012 WL 2979015, at *1 (Del. July 20, 2012).
                                               2